Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                       Illinois Official Reports                      the accuracy and
                                                                      integrity of this
                                                                      document
                             Appellate Court                          Date: 2019.06.12
                                                                      08:54:14 -05'00'



                  Johnson v. Nash, 2019 IL App (1st) 180840



Appellate Court   MICHAEL JOHNSON and ROBERT ROSA, Plaintiffs-Appellees,
Caption           v. AARON NASH; LYONS LIMOUSINE, LLC; PATRICK
                  RICHARD LYONS; MARY LYONS; ZENITH LIMOUSINE, LLC;
                  EDWARD KRAEMER & SONS, INC.; KENNY CONSTRUCTION
                  COMPANY; KENNY-KRAEMER JOINT VENTURE; PLOTE,
                  INC.; PLOTE CONSTRUCTION, INC.; ROADSAFE TRAFFIC
                  SYSTEMS, INC.; TRAFFIC CONTROL & PROTECTION, INC.;
                  GFS CONSTRUCTION, LLC; OMEGA & ASSOCIATES,
                  INCORPORATED.; THE RODERICK GROUP, INC., PC; EXP U.S.
                  SERVICES, INC.; THOMAS ENGINEERING GROUP, LLC;
                  ALFRED BENESCH & COMPANY; V3 COMPANIES OF
                  ILLINOIS, LTD.; V3 COMPANIES, LTD.; BV3 JOINT VENTURE;
                  and ENERGY ABSORPTION SYSTEMS, INC., Defendants (Plote
                  Construction, Inc., and Exp U.S. Services, Inc., Defendants-
                  Appellants; Aaron Nash, Defendant-Appellee).–DON CORNING and
                  LOIS CORNING, Plaintiffs-Appellees, v. AARON NASH; LYONS
                  LIMOUSINE, LLC, a Limited Liability Company; PATRICK
                  RICHARD LYONS; ZENITH LIMOUSINE, LLC, a Limited
                  Liability Company; EDWARD KRAEMER & SONS, INC., a Foreign
                  Corporation; KENNY CONSTRUCTION COMPANY, a Foreign
                  Corporation, KENNY-KRAEMER JOINT VENTURE; PLOTE,
                  INC., a Domestic Corporation; PLOTE CONSTRUCTION, INC., a
                  Domestic Corporation; ROADSAFE TRAFFIC SYSTEMS, INC., a
                  Foreign Corporation; GFS CONSTRUCTION, LLC; OMEGA &
                  ASSOCIATES, INCORPORATED.; THE RODERICK GROUP,
                  INC., PC; EXP U.S. SERVICES, INC.; THOMAS ENGINEERING
                  GROUP, LLC; ALFRED BENESCH & COMPANY; V3
                  COMPANIES OF ILLINOIS, LTD.; V3 COMPANIES, LTD.; and
                  BV3 JOINT VENTURE, Defendants (Plote Construction, Inc., and
                  Exp U.S. Services, Inc., Defendants- Appellants; Aaron Nash,
                  Defendant-Appellee).–KEVEN W. SCHMIDT, Individually and as
                  Personal Representative of the Estate of Terri Schmidt, Deceased,
                  Plaintiff-Appellee, v. AARON NASH; LYONS LIMOUSINE, LLC;
                  PATRICK RICHARD LYONS; MARY LYONS; ZENITH
                  LIMOUSINE, LLC; EDWARD KRAEMER & SONS, INC.;
                  KENNY CONSTRUCTION COMPANY; KENNY-KRAEMER
                 JOINT VENTURE; PLOTE, INC.; PLOTE CONSTRUCTION, INC.;
                 ROADSAFE TRAFFIC SYSTEMS, INC.; TRAFFIC CONTROL &
                 PROTECTION, INC.; GFS CONSTRUCTION, LLC; OMEGA &
                 ASSOCIATES INCORPORATED; THE RODERICK GROUP INC.,
                 PC; EXP U.S. SERVICES, INC.; THOMAS ENGINEERING
                 GROUP, LLC; ALFRED BENESCH & COMPANY; V3
                 COMPANIES OF ILLINOIS, LTD.; V3 COMPANIES, LTD.; and
                 BV3 JOINT VENURE, Defendants (Plote Construction, Inc., and Exp
                 U.S. Services, Inc., Defendants-Appellants; Aaron Nash, Defendant-
                 Appellee).–AARON NASH, Plaintiff-Appellee, v. EDWARD
                 KRAEMER & SONS, INC.; KENNY CONSTRUCTION
                 COMPANY; KENNY-KRAEMER JOINT VENTURE; PLOTE,
                 INC.; PLOTE CONSTRUCTION, INC.; ROADSAFE TRAFFIC
                 SYSTEMS, INC.; TRAFFIC CONTROL & PROTECTION, INC.;
                 GFS CONSTRUCTION, LLC; OMEGA & ASSOCIATES
                 INCORPORATED; THE RODERICK GROUP INC., PC; EXP U.S.
                 SERVICES, INC.; THOMAS ENGINEERING GROUP, LLC;
                 ALFRED BENESCH & COMPANY; V3 COMPANIES OF
                 ILLINOIS, LTD.; BV3 JOINT VENTURE; JOHN THOMAS, INC.,
                 d/b/a John Thomas Company; ENERGY ABSORPTION SYSTEMS,
                 INC.; TRAFFIC SERVICES, INC.; CHASTAIN & ASSOCIATES,
                 LLC; CHASTAIN/THOMAS JV; STANLEY CONSULTANTS,
                 INC.; AECOM SERVICES OF ILLINOIS, INC.; HNTB CORP.;
                 KEVIN WILLING; STEVE MENKE; and WILLIAM SCHAEFER,
                 Defendants (Exp U.S. Services, Inc., and Plote Construction, Inc.,
                 Defendants-Appellants).



District & No.   First District, Fourth Division
                 Docket Nos. 1-18-0840, 1-18-0895, 1-18-1020 cons.



Filed            March 29, 2019



Decision Under   Appeal from the Circuit Court of Cook County, Nos. 2016-L-003433,
Review           2016-L-005389, 2016-L-010574, 2017-L-007057; the Hon. Daniel T.
                 Gillespie, Judge, presiding.




                                    -2-
     Judgment                  Affirmed.


     Counsel on                Melissa A. Murphy-Petros, of Wilson Elser Moskowitz Edelman &
     Appeal                    Dicker LLP, of Chicago, for appellant Exp U.S. Services, Inc.

                               Julie A. Teuscher, of Cassiday Schade LLP, of Chicago, for other
                               appellant.

                               Kevin E. O’Reilly, of Law Offices of Kevin E. O’Reilly, LLC, and
                               Michael W. Rathsack, both of Chicago, for appellees.



     Panel                     JUSTICE GORDON delivered the judgment of the court, with
                               opinion.
                               Presiding Justice McBride and Justice Burke concurred in the
                               judgment and opinion.


                                                 OPINION

¶1         Plaintiffs Michael Johnson, Robert Rosa, Don Corning, Lois Corning, and Keven Schmidt,
       as well as Terri Schmidt, deceased, were all passengers in a limousine on Interstate 90 (I-90),
       heading from their home in Wisconsin to O’Hare International Airport, when the limousine,
       driven by Aaron Nash, crashed into a construction site in Kane County. Of the six passengers,
       Terri Schmidt was killed, plaintiff Robert Rosa became a paraplegic, and the four other
       plaintiffs were injured (collectively, the plaintiff passengers).
¶2         The plaintiff passengers sued defendants-appellants Exp U.S. Services, Inc., and Plote
       Construction, Inc., as well as other defendants involved in the construction site, alleging that
       these defendants failed to post warning signs in the construction area (the construction
       defendants). In addition, plaintiffs sued Nash, the limousine driver; Lyons Limousine, LLC
       (Lyons), his employer; and Zenith Limousine, LLC (Zenith), a Wisconsin business with which
       Lyons was affiliated. The driver, Nash, also sued the construction defendants. The trial court
       consolidated all the lawsuits.
¶3         Out of all the many defendants in the consolidated actions, only two—Exp U.S. Services,
       Inc., and Plote Construction, Inc.—argue on this appeal that the trial court abused its discretion
       by denying a forum non conveniens motion to transfer the cases from Cook County, where
       plaintiffs filed their actions, to Kane County, where the accident occurred. 1 These two
       defendants both have their principal offices in Cook County and, thus, are claiming that their
       home forum is not convenient for them. For the following reasons, we find no abuse of

             1
            Nash, the limousine driver, sided with the plaintiff passengers in this appeal and adopted their
       brief.

                                                     -3-
     discretion by the trial court for denying their motion and affirm. See Langenhorst v. Norfolk
     Southern Ry. Co., 219 Ill. 2d 430, 447-49 (2006) (our supreme court found that the doctrine of
     forum non conveniens did not require the transfer of a wrongful death action to the county in
     which the collision occurred).

¶4                                            BACKGROUND
¶5        In the case at bar, the plaintiff passengers, who were Wisconsin residents, hired a limousine
     from defendant Lyons, a Wisconsin business, to transport them on March 25, 2016, from
     Madison, Wisconsin, to O’Hare International Airport in Cook County. The driver, Nash, was a
     Lyons’s employee and a Wisconsin resident. At 5:30 a.m., the limousine picked up the plaintiff
     passengers, and almost two hours later, at 7:12 a.m., the limousine collided with a barrier wall
     at a construction site on I-90, killing one passenger and injuring five others.
¶6        The accident report of the responding police officer indicates that the accident occurred
     after Nash failed to shift lanes to the right, as was compelled by the construction work. The
     report states that the limousine was driving in the left-hand lane of I-90 eastbound, in the city
     of Elgin, in Kane County, when all three eastbound lanes were required to shift right.
     Immediately after the lane shift, temporary concrete barrier walls were positioned along the
     left lane. The end of the concrete wall was protected by “a crash attenuator,” which protects the
     public from the end of the wall. The report states that Nash told the officer that “the sun was
     extremely bright,” that he had his sun visor lowered, and that he had his hand up to block the
     sun. Nash informed the officer that the bright sunlight blinded his vision and, as a result, he did
     not observe either the lane shift or the concrete barriers. As the rest of the lane shifted right, the
     limousine continued forward, struck the end of the wall with the crash attenuator, and flipped
     over on its roof.2
¶7        Nash testified at his deposition that, seconds before the accident, he observed a sign that
     said “stay in your lane” on his left side. Nash could not observe any signs on his right side
     because “semis and SUV’s” were blocking his view and he was “in a very low limo.” Although
     he observed the vehicle ahead of him shift to the right lane, he “thought it was merging or
     switching lanes.” Nash did not shift because of the “stay in your lane” sign. Since he knew he
     was in a construction zone, he was “looking for signs constantly” and he did not observe any
     signs on his left side that indicated a curve in the road ahead. At the time of the collision, the
     limo was traveling at the speed of traffic, which was approximately 65 miles per hour, and
     Nash did not have the opportunity to hit the brakes prior to the collision.
¶8        After the accident, the plaintiff passengers filed a total of three actions in Cook County,
     alleging that defendants Nash, Lyons, and Zenith, were negligent with respect to the operation
     of the limousine, and the hiring and training of Nash. Their complaints further alleged that the
     construction defendants, including the two defendants-appellants in this appeal, were negligent
     in failing to post an adequate number of signs to warn drivers of the lane change. Nash, who
     was a defendant in the plaintiff passenger suits, also filed a complaint against the construction
     defendants that sought recovery for his own injuries and also alleged that the construction


         2
          At his deposition, Nash testified that, in connection with this incident, he pled guilty to a Class 4
     felony for not having a commercial driver’s license. Also, at his deposition when asked whether he
     agreed that he was “responsible for this accident,” Nash responded, “[y]es, sir.”

                                                     -4-
       defendants were negligent in failing to post adequate signs. As we observed above, all four
       actions were consolidated for both discovery and trial.
¶9          Initially, 15 of the construction defendants3 filed or joined forum non conveniens motions
       to transfer the actions to Kane County. Of these 15 defendants, only 5 defendants filed or
       joined petitions for leave to appeal in the appellate court, which were granted pursuant to
       Illinois Supreme Court Rule 306(a)(2) (eff. Nov. 1, 2017).4 However, only two of the five
       defendants pursued the appeal by filing briefs with this court: Exp U.S. Services, Inc. (Exp),
       and Plote Constructions, Inc. (Plote).
¶ 10        With respect to these two defendants-appellants, plaintiffs allege in their complaints that
       Plote is an Illinois corporation with its principal office in Hoffman Estates, Illinois, which is in
       Cook County, and that Exp is a Delaware corporation.5
¶ 11        However, William Schaefer, Exp’s resident engineer for the I-90 reconstruction project,
       testified at his deposition that Exp’s main office is on Michigan Avenue, in Chicago, which is
       in Cook County, and that he has an office there. During the I-90 reconstruction project in 2016,
       he was normally at the field office in East Dundee, which is located in both Kane and Cook
       Counties.
¶ 12        Schaefer testified in his deposition that, in December 2015, he, along with Steve Menke,
       the project manager from Plote, and other defendants, decided to revise the “MOT,” or
       maintenance of traffic plan, for the area where the crash occurred, and to not post certain
       advance warning signs.6 It is these changes that are at the heart of plaintiffs’ claims against the
       two defendants-appellants, and plaintiffs argue that these decisions occurred in Cook County.
¶ 13        Since we must apply an abuse-of-discretion standard to the trial court’s
       forum non conveniens decision,7 we provide here the trial court’s findings in detail.
¶ 14        The trial court found
                “that the following facts are undisputed:
                     1. Plaintiffs all reside in Wisconsin;
                     2. The construction site where the accident occurred is located in Kane County;
                     3. The Plaintiffs’ medical treatment occurred in Cook County, Kane County, and
                Wisconsin;


           3
             In addition to the two defendants-appellants, the other construction defendants involved in the
       forum non conveniens motions were Alfred Benesch & Company; BV3 Joint Venture; RoadSafe
       Traffic Systems, Inc.; Kenny Construction Company; Edward Kraemer & Sons, Inc.; Kenny-Kraemer
       Joint Venture; GFS Construction, LLC; The Roderick Group Inc., Ltd.; Traffic Control & Protection,
       Inc.; Plote, Inc.; V3 Companies of Illinois; V3 Companies, Ltd.; and Energy Absorption Systems, Inc.
           4
             Illinois Supreme Court Rule 306(a)(2) (eff. Nov. 1, 2017) permits a party to petition for leave to
       appeal to the appellate court from certain interlocutory orders, including “from an order of the circuit
       court allowing or denying a motion to dismiss on the grounds of forum non conveniens.”
           5
             If any of the defendants filed answers in these actions, they are not in the record before us.
           6
             Schaefer also testified that Plote was the contractor and, thus, “the one that’s responsible for the
       maintenance of traffic.”
           7
             As we discuss in more depth in the analysis below, the standard of review for a forum non
       conveniens decision is abuse of discretion. Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430,
       442 (2006).

                                                       -5-
                     4. Some of Defendants’ principal place of business are located in Cook County;
                     5. The great majority of the Defendants derive revenue from business activities
                located in Cook County;
                     6. Certain Defendants have litigated cases as both plaintiffs and defendants in other
                actions filed in the Circuit Court of Cook County; and
                     7. The witnesses and parties reside, or are located amongst several counties and two
                states including: Will County, Dupage County, Cook County, Kane County, McHenry
                County, Lake County, and Wisconsin.”
       However, after listing the above undisputed facts, the trial court found that one of them was
       completely irrelevant to the issue. The trial court explicitly found “this Court cannot take
       Defendants’ prior litigation history into account when determining whether transfer is
       warranted.”
¶ 15        With respect to the private interest factors that a court must consider in deciding a
       forum non conveniens motion, the trial court found that these factors either favored Cook
       County or were neutral.
¶ 16        First, the trial court found that, since plaintiffs do not reside in Cook County, their choice
       of forum was entitled to less deference but that less deference did not mean no deference as
       defendants argued. See Langenhorst, 219 Ill. 2d at 448 (“ ‘ “the deference to be accorded is
       only less, as opposed to none” ’ ” (emphases in original) (quoting First American Bank v.
       Guerine, 198 Ill. 2d 511, 518 (2002), quoting Elling v. State Farm Mutual Automobile
       Insurance Co., 291 Ill. App. 3d 311, 318 (1997))). In addition, the trial court found that “[t]he
       record plainly shows that a great majority of the Defendants in this case either conduct
       business in Cook County, or are headquartered here.” In support, the trial court cited and
       quoted Kwasniewski v. Schaid, 153 Ill. 2d 550, 555 (1992) (“It is all but incongruous for
       defendants to argue that their own home county is inconvenient.”).
¶ 17        Second, in concluding that ease of access to proof slightly favored Cook County, the trial
       court observed that, although some testimonial and documentary evidence would “arise from”
       the fact that the scene of the accident was in Kane County and the limousine was stored there,
       at least one eyewitness lived in Cook County, as did at least 20 medical providers who treated
       plaintiffs, as well as other damage witnesses. The trial court observed that the brief, initial
       medical treatment that plaintiffs received in Kane County “pales in comparison” to the
       treatment they later received in Cook County, which was better equipped to handle their care.
¶ 18        Third, the trial court concluded that the availability of compulsory process favored neither
       side, since witnesses in Kane County were just as susceptible to Illinois compulsory process as
       those in Cook County, and cited in support Bradbury v. St. Mary’s Hospital of Kankakee, 273
       Ill. App. 3d 555, 561 (1995) (“process would be available in either county to compel the
       attendance of any unwilling Illinois resident witnesses pursuant to Supreme Court Rule 237”).
¶ 19        Fourth, the trial court found that considerations of the cost of obtaining witnesses slightly
       favored Cook County, in light of the fact that plaintiffs provided “over 21 sworn affidavits
       from witnesses who state that it would be more convenient if this case were litigated in Cook as
       opposed to Kane County,” while defendants failed to provide a single affidavit from any
       witness stating that it would be inconvenient if the case was litigated in Cook County. See
       Bradbury, 273 Ill. App. 3d at 560 (“The record in this case is quite remarkable, not for what it
       contains, but rather, for what it does not contain. The defendants’ forum non conveniens


                                                    -6-
       motion *** was not supported by any affidavits.”). In addition, although first responders from
       Kane County provided plaintiffs with emergency medical care, so did responders from
       Du Page and Cook Counties.
¶ 20        Fifth, the trial court found that the possibility of viewing the premises did not weigh in
       favor of transfer because “the construction zone and the conditions which allegedly caused
       Plaintiffs’ accident are gone,” and it cited in support Blake v. Colfax Corp., 2013 IL App (1st)
       122987, ¶ 22 (a transfer was not necessary where there was no “condition of the roadway,
       which is still present for a site inspection,” that was a cause of the collision).
¶ 21        Sixth, the trial court found that other practical considerations favored Cook County, since
       “all of the attorneys of record in this case are located within Cook County,” with most of them
       “in close proximity to the Daley Center,” where a trial would occur. See Langenhorst v.
       Norfolk Southern Ry. Co., 354 Ill. App. 3d 1103, 1116-17 (2004) (although convenience to the
       litigants’ lawyers is not a significant factor, “[a] courtroom blocks away from defense
       counsel’s main office *** is a courtroom that tends to make trial easier, more expeditious, and
       less expensive for that attorney’s client”). The trial court found that plaintiff Rosa, a
       quadriplegic, needed to be in close proximity to his physicians in Cook County, and required
       emergency medical care less than a year before. Thus, the trial court found that all the private
       interest factors favored Cook County or were neutral.
¶ 22        The trial court also found that the public interest factors did not require a transfer. First,
       with respect to the interest in deciding local matters locally, the trial court found that “this case
       can be considered a ‘local matter’ in either Kane or Cook County.” Although the accident
       occurred in a construction site in Kane County, the trial court observed that “Cook County
       motorists undoubtedly used the expressway and construction project at issue while going to
       and from Cook County” and defendants managed and undertook similar construction projects
       in Cook County.
¶ 23        Second, with respect to the interest of not imposing the expense and burden of a trial on a
       county with little connection to the suit, the trial court found that defendants were
       headquartered here or had offices here and derived significant revenue from Cook County and
       that “Cook County citizens definitely have [an] interest in deciding a case involving *** its
       own corporate residents.”
¶ 24        Third, with respect to the issue of docket congestion, the trial court found that, although
       Cook County was more congested, “cases actually resolved in Cook County quicker than the
       cases in Kane County and, thus, this factor was inconsequential.” See Guerine, 198 Ill. 2d at
       517 (“Court congestion is a relatively insignificant factor, especially where the record does not
       show the other forum would resolve the case more quickly.”); see also Langenhorst, 219 Ill. 2d
       at 452 (the factor of court congestion does not favor transfer where “defendants have not
       shown that the case would be resolved more quickly in” the other county).
¶ 25        After considering all the public and private interest factors that must be considered in a
       forum non conveniens motion, the trial court denied the motion to transfer the litigation from
       Cook County to Kane County.
¶ 26        As noted above, this court granted defendants-appellants’ petitions for leave to appeal, and
       this interlocutory appeal followed.




                                                     -7-
¶ 27                                        ANALYSIS
¶ 28      For the following reasons, we cannot find that the trial court abused its discretion in
       denying defendants-appellants’ motion and, thus, affirm.

¶ 29                                       I. Standard of Review
¶ 30        “Forum non conveniens is an equitable doctrine founded in considerations of fundamental
       fairness and the sensible and effective administration of justice.” Langenhorst, 219 Ill. 2d at
       441 (citing Vinson v. Allstate, 144 Ill. 2d 306, 310 (1991)). “This doctrine allows a trial court to
       decline jurisdiction when trial in another forum ‘would better serve the ends of justice.’ ”
       Langenhorst, 219 Ill. 2d at 441 (quoting Vinson, 144 Ill. 2d at 310). “Forum non conveniens is
       applicable when the choice is between interstate forums as well as when the choice is between
       intrastate forums,” such as in the case at bar. Glass v. DOT Transportation, Inc., 393 Ill. App.
       3d 829, 832 (2009). The burden is always on the movant to show that the relevant factors
       strongly favor a transfer. Koss Corp. v. Sachdeva, 2012 IL App (1st) 120379, ¶ 106 (the burden
       is on the movant to show a transfer is strongly favored); Erwin v. Motorola, Inc., 408 Ill. App.
       3d 261, 275 (2011) (the burden is on the movant to show a transfer is strongly favored);
       Woodward v. Bridgestone/Firestone, Inc., 368 Ill. App. 3d 827, 833 (2006) (“[t]he burden is on
       a defendant to show that the relevant factors strongly favor the defendant’s choice of forum”).
¶ 31        The standard of review for a forum non conveniens decision is abuse of discretion.
       Langenhorst, 219 Ill. 2d at 442.
¶ 32        “A trial court is afforded considerable discretion in ruling on a forum non conveniens
       motion.” Langenhorst, 219 Ill. 2d at 441.“We will reverse the circuit court’s decision only if
       defendants have shown that the circuit court abused its discretion in balancing the relevant
       factors.” Langenhorst, 219 Ill. 2d at 442 (citing Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d
       167, 176-77 (2003)). “A circuit court abuses its discretion in balancing the relevant factors
       only where no reasonable person would take the view adopted by the circuit court.”
       Langenhorst, 219 Ill. 2d at 442 (citing Dawdy, 207 Ill. 2d at 177); Glass, 393 Ill. App. 3d at
       832.
¶ 33        “The issue, then, is not what decision we would have reached if we were reviewing the
       facts on a clean slate, but whether the trial court acted in a way that no reasonable person
       would.” Vivas v. The Boeing Co., 392 Ill. App. 3d 644, 657 (2009). In addition, “we may affirm
       a trial court’s forum non conveniens order on any basis found in the record.” Ruch v. Padgett,
       2015 IL App (1st) 142972, ¶ 40.

¶ 34                                   II. Plaintiff’s Choice of Forum
¶ 35        “Before weighing the relevant factors, a court must first decide how much deference to
       give to a plaintiff’s choice of forum.” Vivas, 392 Ill. App. 3d at 657 (citing Langenhorst, 219
       Ill. 2d at 448 (the supreme court determined the appropriate amount of deference before
       weighing the relevant factors)).
¶ 36        It is “ ‘assumed on a forum non conveniens motion that the plaintiff’s chosen forum is a
       proper venue for the action.’ ” Langenhorst, 219 Ill. 2d at 448 (quoting Dawdy, 207 Ill. 2d at
       182). “Plaintiff’s choice of forum is entitled to substantial deference.” Langenhorst, 219 Ill. 2d
       at 448; Guerine, 198 Ill. 2d at 521 (“the battle over forum begins with the plaintiff’s choice
       already in the lead”). However, when neither the plaintiff’s residence nor the site of the injury


                                                    -8-
       are located in the chosen forum, the plaintiff’s choice is “entitled to somewhat less deference.”
       (Emphasis in original.) Langenhorst, 219 Ill. 2d at 448; Guerine, 198 Ill. 2d at 517. While
       “ ‘ “the deference to be accorded to a plaintiff regarding his choice of forum is less when the
       plaintiff chooses a forum other than where he resides *** nonetheless the deference to be
       accorded is only less, as opposed to none.” ’ ” (Emphases in original.) Langenhorst, 219 Ill. 2d
       at 448 (quoting Guerine, 198 Ill. 2d at 518, quoting Elling, 291 Ill. App. 3d at 318). Thus, the
       trial court did not abuse its discretion by finding that plaintiffs’ choice of Cook County was
       entitled to some deference.

¶ 37                                    III. Private Interest Factors
¶ 38       When a court considers a forum non conveniens motion, the Illinois Supreme Court held
       that it must consider both “the private and public interest factors” Langenhorst, 219 Ill. 2d at
       443; Dawdy, 207 Ill. 2d at 172-73; see also Vivas, 392 Ill. App. 3d at 658. “[N]o single factor is
       controlling.” Erwin, 408 Ill. App. 3d at 274 (citing Langenhorst, 219 Ill. 2d at 443).
¶ 39       First, we consider the private interest factors, which are “ ‘(1) the convenience of the
       parties; (2) the relative ease of access to sources of testimonial, documentary, and real
       evidence; and (3) all other practical problems that make trial of a case easy, expeditious, and
       inexpensive.’ ” Langenhorst, 219 Ill. 2d at 443 (quoting Guerine, 198 Ill. 2d at 516); Dawdy,
       207 Ill. 2d at 172; see also Vivas, 392 Ill. App. 3d at 658.

¶ 40                                   A. Convenience to the Parties
¶ 41        First, the convenience of the parties does not weigh in favor of transfer, for the following
       reasons.
¶ 42        With respect to this factor, “the defendant must show that the plaintiff’s chosen forum is
       inconvenient to the defendant.” (Emphasis added.) Langenhorst, 219 Ill. 2d at 450; Vivas, 392
       Ill. App. 3d at 658. In other words, “one party cannot argue the other party’s convenience.”
       Ruch, 2015 IL App (1st) 142972, ¶ 51; Susman v. North Star Trust Co., 2015 IL App (1st)
       142789, ¶ 27; see also Elling, 291 Ill. App. 3d at 317 (a court may properly consider “the fact
       that only four of the six defendants joined in the motion to transfer”); Neofotistos v. Center
       Ridge Co., 241 Ill. App. 3d 951, 957 (1993) (an appellate court may consider a defendant’s
       decision not to seek leave to appeal the denial of a forum non conveniens motion).
¶ 43        On this appeal, where both defendants-appellants have their principal offices in Cook
       County, the convenience of the parties does not weigh in favor of transfer. Erwin, 408 Ill. App.
       3d at 276 (while a party’s principal place of business is not necessarily “dispositive” in a
       forum non conveniens analysis, “it certainly is an acceptable factor to be weighed”); see also
       Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158, 173 (2005) (principal
       place of business is a “factor to be considered”).
¶ 44        Where a defendant has “its headquarters in plaintiffs’ chosen forum,” the convenience
       factor does not usually weigh in favor of transfer. Vivas, 392 Ill. App. 3d at 658. A party
       “cannot be heard to complain that his home forum is inconvenient unless other factors are at
       issue.” Susman, 2015 IL App (1st) 142789, ¶ 27; Erwin, 408 Ill. App. 3d at 276 (“Motorola
       could not genuinely contend that litigating the case in Illinois, where it maintained its corporate
       headquarters, would prove inconvenient to it.”); Vivas, 392 Ill. App. 3d at 658 (the



                                                    -9-
       convenience of the parties did not weigh in favor of transfer, where “defendant Boeing has its
       headquarters” in Illinois).
¶ 45        At oral argument, when asked to cite cases where this court found that a defendant’s home
       forum was nonetheless inconvenient to it, defendants-appellants cited Susman, 2015 IL App
       (1st) 142789, and Bruce v. Atadero, 405 Ill. App. 3d 318 (2010). However, neither case
       supports defendants-appellants’ argument. First, Susman involved the opposite procedural
       posture from the case at bar. In Susman, the trial court had granted the defendant’s forum non
       conveniens motion to transfer the case from Cook County, where the defendant was
       headquartered, to Lake County, which was the location of both the disputed real estate and the
       plaintiff’s residence. Susman, 2015 IL App (1st) 142789, ¶¶ 1, 27-28. We found, on appeal,
       that the “plaintiff cannot be heard to complain that his home forum is inconvenient” and, thus,
       the trial court did not abuse its discretion by granting the transfer. Susman, 2015 IL App (1st)
       142789, ¶ 27. Similarly, in the case at bar, where the procedural posture is reversed and we are
       reviewing a denial instead of a grant, defendants-appellants cannot be heard to complain that
       their home forum is inconvenient, and we cannot find an abuse of discretion by the trial court.
       Thus, Susman does not support defendants-appellants’ argument.
¶ 46        Bruce is even less persuasive. In Bruce, the plaintiff brought wrongful death and survival
       claims in McHenry County against the hospital that treated the decedent in McHenry County
       and against the treating physician who resided and practiced in McHenry County. Bruce, 405
       Ill. App. 3d at 319-20. After discovery had proceeded for almost two years in McHenry
       County, the plaintiff voluntarily dismissed the McHenry County action and refiled in Cook
       County, where the hospital also had some facilities. Bruce, 405 Ill. App. 3d at 320. This court
       reversed the trial court’s denial of the defendants’ forum non conveniens motions on several
       grounds but primarily due to the blatant “forum shopping that our supreme court has expressly
       held should not be permitted.” Bruce, 405 Ill. App. 3d at 332. In the case at bar, there are no
       issues of filing and refiling, as there were in Bruce. In addition, in Bruce, both defendants
       resided in McHenry County, where this court ordered the case transferred back to. Bruce, 405
       Ill. App. 3d at 319-20. Similarly, in the case at bar, both defendants-appellants have their
       principal offices in Cook County, where this court affirms the case should continue. Thus,
       Bruce also does not support defendants-appellants’ argument.
¶ 47        In sum, this factor does not favor transfer.

¶ 48                                   B. Ease of Access to Evidence
¶ 49       The trial court did not abuse its discretion by concluding that the ease of access to evidence
       did not favor transfer, for the following reasons. See Langenhorst, 219 Ill. 2d at 443.
¶ 50       First, defendant has not identified on this appeal a single witness by name who would be
       unwilling to testify in Illinois. In Erwin, 408 Ill. App. 3d at 277, this court considered a
       forum non conveniens motion where the defendant failed to provide the name or address of a
       single witness who would be unwilling to testify in Illinois, and the trial court denied the
       motion. We found that, “[s]ince the burden of proof lies with [the defendant], under these
       circumstances,” we will not “speculate about a witness’s *** unwillingness to testify at trial”
       in order to find an abuse of discretion. Erwin, 408 Ill. App. 3d at 277. While a trial court is
       within its discretion to consider the inconvenience of witnesses without affidavits from each
       witness (Koss, 2012 IL App (1st) 120379, ¶¶ 106-07), the possibility of inconvenience wanes


                                                   - 10 -
       when the counties are adjacent,8 and the burden remains, at all times, on the defendant to
       provide proof showing that the requested transfer is strongly favored. See Koss, 2012 IL App
       (1st) 120379, ¶ 106 (the burden is on the party seeking transfer to prove that the relevant
       factors strongly favor it); Erwin, 408 Ill. App. 3d at 274-75.
¶ 51        Second, as the trial court observed, viewing the accident scene is no longer an option since
       the construction site, with its particularized lanes and signs, is simply gone. For example, in
       Vivas, this court found that “this factor is not as significant where the accident site has
       ‘substantially changed’ since the accident.” Vivas, 392 Ill. App. 3d at 659-60. The Vivas court
       observed that, “years later, the construction has likely been completed or has at least proceeded
       to an extent that the appearance *** has changed significantly since the date of the crash. ***
       Thus, we cannot find that the trial court abused its discretion in giving little weight to this
       factor.” Vivas, 392 Ill. App. 3d at 660. The same is true in the case at bar. See also Blake, 2013
       IL App (1st) 122987, ¶ 22 (a transfer was not necessary where there was no “condition of the
       roadway, which is still present for a site inspection,” that was a cause of the collision).
¶ 52        Third, “the location of documents, records and photographs has become a less significant
       factor in forum non conveniens analysis in the modern age of e-mail, Internet, telefax, copying
       machines and world-wide delivery services, since they can now be easily copied and sent.”
       Vivas, 392 Ill. App. 3d at 659; see also Erwin, 408 Ill. App. 3d at 281 (“it has become well
       recognized by our courts that given our current state of technology *** documentary evidence
       can be copied and transported easily and inexpensively”); Woodward, 368 Ill. App. 3d at 834
       (“the location of documents is not significant because documents can be transported with ease
       and at little expense”); Glass, 393 Ill. App. 3d at 836-37 (“there should be little difficulty
       encountered in securing documentary evidence, given that current technology allows
       documents to be copied and transported easily and inexpensively”); Ammerman v. Raymond
       Corp., 379 Ill. App. 3d 878, 890 (2008) (“the location of documentary evidence has become
       less significant because today’s technology allows documents to be copied and transported
       easily and inexpensively”). Thus, this factor also does not favor transfer.
¶ 53        In sum, where “potential witnesses and evidence [are] scattered among different” forums,
       we cannot find that the trial court abused its discretion in concluding that this factor “did not
       tilt in favor” of transfer. Vivas, 392 Ill. App. 3d at 659; see also Erwin, 408 Ill. App. 3d at 280
       (defendant Motorola “failed in its burden to establish that the relative ease of obtaining such
       ‘scattered’ testimonial evidence weighed strongly in favor of dismissal and transfer”);
       Woodward, 368 Ill. App. 3d at 834 (where “potential trial witnesses are scattered among
       different forums, including the plaintiffs’ chosen forum,” this factor does not favor transfer).

¶ 54                                     C. Practical Problems
¶ 55      The last private interest factor is a consideration of “ ‘all other practical problems that
       make trial of a case easy, expeditious, and inexpensive.’ ” Langenhorst, 219 Ill. 2d at 443
       (quoting Guerine, 198 Ill. 2d at 516-17); Dawdy, 207 Ill. 2d at 172; see also Vivas, 392 Ill.
       App. 3d at 658.

           8
           Defendants-appellants state in their appellate briefs that the accident scene is 14.8 miles from the
       Kane County courthouse and 37.9 miles from “the Cook County courthouse,” which makes “the Cook
       County courthouse” less than 15 miles further away. (Although there are a number of courthouses in
       Cook County, defendants-appellants appear to be referring to the Daley Center.)

                                                     - 11 -
¶ 56        First, when the issue is moving a suit from Cook County to an adjacent county, this court
       has previously found that the factor of practical problems is not usually a strong factor favoring
       transfer. For example, with respect to nearby Lake County, this court has previously written:
                “This court, which is located in Chicago, Cook County, may take judicial notice of the
                fact that Lake County is adjacent to Cook County and that many people commute every
                day from Lake County to work in Chicago. Ill. R. Evid. 201(b) (eff. Jan. 1, 2011) (‘A
                judicially noticed fact must be one not subject to reasonable dispute in that it is ***
                generally known within the territorial jurisdiction of the trial court ***.’); Ill. R. Evid.
                201(c) (eff. Jan. 1, 2011) (‘A court may take judicial notice, whether requested or
                not.’). The close proximity of the two counties, and the many roads and trains between
                the two, reduces any practical problems. Spiegelman v. Victory Memorial Hospital,
                392 Ill. App. 3d 826, 844 (2009) (observing ‘the close proximity of Lake County to
                Cook County’); Huffman v. Inland Oil & Transport Co., 98 Ill. App. 3d 1010, 1018
                (1981) (‘arguments regarding convenience to the parties and the witnesses [are] of little
                merit where the Missouri forum suggested by defendant was only 15 miles from the
                chosen forum’).” Susman, 2015 IL App (1st) 142789, ¶ 31.
¶ 57        Second, while little weight should be accorded to the location of the movant’s attorney on a
       forum non conveniens motion, “a court may still consider it in the forum non conveniens
       analysis.” Vivas, 392 Ill. App. 3d at 660; see also Dawdy, 207 Ill. 2d at 179 (“a court may
       consider this factor”); Woodward, 368 Ill. App. 3d at 835 (“We also note that the defendants’
       counsel of record have offices in Illinois. Although not a significant factor, we may consider it
       in our analysis.”). As the trial court observed, all the attorneys of record in the court below
       were in Cook County.
¶ 58        Lastly, we agree with the trial court’s finding that claims based on “a defendant’s prior
       litigation experience *** lack[ ] merit.” Ammerman, 379 Ill. App. 3d at 888. This is “because
       forum non conveniens claims are heavily dependent upon the facts of each case and
       accordingly ‘must be decided pursuant to an “individualized, case-by-case consideration of
       convenience and fairness.” ’ ” Ammerman, 379 Ill. App. 3d at 888 (quoting Gridley, 217 Ill. 2d
       at 168, quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).
¶ 59        For all the foregoing reasons, we find that the trial court did not abuse its discretion in
       finding that the private interest factors did not favor transfer.

¶ 60                                     IV. Public Interest Factors
¶ 61        When deciding a forum non conveniens motion, a court must also consider the public
       interest factors. These factors include: “(1) the interest in deciding controversies locally;
       (2) the unfairness of imposing trial expense and the burden of jury duty on residents of a forum
       that has little connection to the litigation; and (3) the administrative difficulties presented by
       adding litigation to already congested court dockets.” Langenhorst, 219 Ill. 2d at 443-44
       (citing Guerine, 198 Ill. 2d at 516-17); Gridley, 217 Ill. 2d at 170; Dawdy, 207 Ill. 2d at 173;
       see also Vivas, 392 Ill. App. 3d at 660.
¶ 62        First, we consider the respective forums’ interests in deciding these controversies and the
       fairness of imposing jury duty on the forums’ residents. In Langenhorst, our supreme court
       affirmed a trial court’s decision not to transfer a case from St. Clair County to Clinton County,
       which was the scene of the accident. Langenhorst, 219 Ill. 2d at 451, 454. In considering the
       respective forums’ interest, the court observed that St. Clair County had as much interest in the

                                                    - 12 -
       controversy as Clinton County, because “this same railway line” involved in the accident
       “bisects all of St. Clair County.” Langenhorst, 219 Ill. 2d at 451. The same is equally true of
       I-90 and Cook County.
¶ 63        Lastly, we must consider “the administrative difficulties presented by adding litigation to
       already congested court dockets.” Langenhorst, 219 Ill. 2d at 443-44 (citing Guerine, 198 Ill.
       2d at 516-17). However, “[c]ourt congestion is a relatively insignificant factor, especially
       where the record does not show the other forum would resolve the case more quickly.”
       Guerine, 198 Ill. 2d at 517.
¶ 64        In its brief to this court, defendants-appellants criticize the trial court for relying on 2015
       statistics, when the 2016 Annual Report of the Illinois Courts was released on January 31,
       2017, which was well before the trial court’s decision on April 6, 2018. Defendants-appellants
       ask us to take judicial notice of the 2016 report, which we do.
¶ 65        However, the 2017 Annual Report of the Illinois Courts, which was released on January
       31, 2018, was also available prior to the trial court’s April 6, 2018, decision, and we take
       judicial notice of that as well—and it does not support defendants-appellants’ argument. For
       completeness’s sake, we provide the relevant statistics for all three years.
¶ 66        First, as the trial court observed, cases actually resolved faster in Cook County than in
       Kane County in 2015—40.2 months versus 41.7 months. The 2015 Annual Report of the
       Illinois Courts showed that there were only 6 jury verdicts in Kane County in the law division
       over $50,000 and 457 such verdicts in Cook County but that the time lapse from the date of
       filing to the date of verdict for such cases was 41.7 months in Kane County but only 40.2
       months in Cook County. Admin. Office of the Ill. Courts, Annual Report of the Illinois Courts:
       Statistical Summary—2015, 59 (2016), http://www.illinoiscourts.gov/SupremeCourt/Annual
       Report/2015/2015_Statistical_Summary.pdf [https://perma.cc/2A2U-DMK9]. Thus, Cook
       County completed such cases faster than Kane County.
¶ 67        But in 2016, as defendants-appellants point out, these cases resolved faster in Kane County
       than in Cook County—37.8 months versus 29.9 months. The 2016 Annual Report of the
       Illinois Courts showed that there were only 9 jury verdicts in law division cases above $50,000
       in Kane County and 378 such verdicts in Cook County and that the time lapse for such cases
       was 29.9 months for Kane County and 35 months in Cook County. Admin. Office of the Ill.
       Courts, Annual Report of the Illinois Courts: Statistical Summary—2016, 59 (2017),
       http://www.illinoiscourts.gov/SupremeCourt/AnnualReport/2016/2016_Statistical_Summary.
       pdf [https://perma.cc/B39R-ULY4]. Thus, in 2016, Kane County was over 5 months faster in
       completing such cases.
¶ 68        But the situation changes again when we look at 2017. In 2017, Cook County completed
       such cases at a faster pace, as it did in 2015, the year that the trial court used in its analysis. The
       2017 Annual Report of the Illinois Courts showed that there were only 11 jury verdicts in Kane
       County in the law division over $50,000 and 400 such verdicts in Cook County but that the
       time lapse from the date of filing to the date of verdict for such cases was 38.3 months in Kane
       County but only 32.2. months in Cook County. Admin. Office of the Ill. Courts, Annual Report
       of the Illinois Courts: Statistical Summary—2017, 59 (2018), http://www.illinoiscourts.gov/
       SupremeCourt/AnnualReport/2018/2017_Statistical_Summary_Final.pdf [https://perma.cc/
       ZT2N-Y7XY]. Thus, Cook County was faster for such cases in 2017.
¶ 69        What we learn from these constantly changing statistics is that this factor is irrelevant with
       respect to these two counties at this point in time.

                                                     - 13 -
¶ 70       Thus, for all the reasons that the trial court discussed in its own order and for all the
       additional reasons that we discussed above, we cannot find that the trial court abused its
       discretion in finding that the public and private factors did not require a transfer to Kane
       County.

¶ 71                                           CONCLUSION
¶ 72       With respect to defendants-appellants’ forum non conveniens motion, we have carefully
       considered and weighed every factor in the forum non conveniens doctrine, and we cannot find
       that the trial court abused its discretion by denying defendants-appellants’ motion.

¶ 73      Affirmed.




                                                - 14 -